DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest (in the manner recited) a nuclear power plant with a first pile structure of a first packing object covering the air inlet opening and a second pile structure of a second packing object covering the air outlet opening. Hunsbedt and Schwarzer are considered the closest prior art. Hunsbedt teaches the air inlet/outlet of a nuclear reactor and Schwarzer teaches a pile structure that covers the whole reactor and both the air inlet and outlet. The pile structure of Schwarzer is a singular structure and there has no teaching or motivation to make two separate, discrete structures such that the air inlet and air outlet openings are obscured from direct exposure to the ambient environment. Moreover, the prior art of record does not teach or suggest (in the manner recited) a wall structure located partially within the pile structure and between the air inlet and outlet openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646